DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a copper particle mixture.
Group II, claim(s) 6, drawn to a dispersion.
Group III, claim(s) 7, drawn to an ink.
Group IV, claim(s) 8, drawn to a method.
Group V, claim(s) 9, drawn to another method.
Group VI, claim(s) 10, drawn to another method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a copper particle mixture comprising copper fine particle A and copper nanoparticle B, the copper fine particle A having an average particle diameter of not less than 0.1 µm and not more than 5 µm, and being coated with at least one dicarboxylic acid selected from the group consisting of malonic acid and oxalic acid, the copper nanoparticle B comprising a central portion comprising a copper single crystal, and a protective layer surrounding the central portion. and having an average particle diameter of not less than 1 nm and less than 100 nm, and the protective layer of the copper nanoparticle B containing at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kawasaki et al. (WO 2015129466 A1), as translated by the English equivalent, US 20170073538 A1, in view of Watanabe et al. (US 20160121432 A1).  Kawasaki teaches that “the copper nanoparticles of the present invention can be mixed with copper particles” (which reads upon “a copper particle mixture comprising copper fine particle A and copper nanoparticle B” in the instant claim; paragraph [0134]).  Kawasaki teaches that “the copper particles as mentioned in the present specification have an average particle diameter of 1 μm or more” (which reads upon “the copper fine particle A having an average particle diameter of not less than 0.1 µm” in the instant claim; paragraph [0134]).  Kawasaki teaches that “the average particle diameter of the copper particles is particularly preferably 1 to 5 μm” (which reads upon “and not more than 5 µm” in the instant claim; paragraph [0135]).  Kawasaki teaches “copper nanoparticles each having a central portion comprising a copper single crystal, and a protective layer surrounding the central portion” (which reads upon “the copper nanoparticle B comprising a central portion comprising a copper single crystal, and a protective layer surrounding the central portion” in the instant claim; abstract).  Kawasaki teaches that “the average particle diameter is preferably 3 to 8 nm, and more preferably 3 to 6 nm” (which reads upon “having an average particle diameter of not less than 1 nm and less than 100 nm” in the instant claim; paragraph [0095]).  Kawasaki teaches that “the protective layer consists of at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof, in terms of facilitating low-temperature sintering of the copper nanoparticles” (which reads upon “the protective layer of the copper nanoparticle B containing at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof” in the instant claim; paragraph [0093]).  
Kawasaki is silent regarding copper fine particle A being coated with at least one dicarboxylic acid selected from the group consisting of malonic acid and oxalic acid.  
Watanabe is similarly concerned with metal particles (paragraph [0029]).  Watanabe teaches that “the metal more preferably is copper” (which reads upon “copper”, as recited in the instant claim; paragraph [0030]).  Watanabe teaches that “the particle size of the metal particles L is preferably 0.1 μm to 10 μm, more preferably 0.1 μm to 5 μm, particularly preferably 0.2 μm to 4 μm” (which reads upon “copper fine particle A having an average particle diameter of not less than 0.1 μm and not more than 5 μm”, as recited in the instant claim; paragraph [0035]).  Watanabe teaches that “the average particle size of the metal particles S which constitute the composition for metal bonding according to the present invention is suitably a nano meter size which causes depression of melting point, desirably 1 to 100 nm” (which reads upon “the copper nanoparticle B having an average particle diameter of not less than 1 nm and less than 100 nm”, as recited in the instant claim; paragraph [0016]).  Watanabe teaches that “a surface of metal particle is usually covered with an additive such as a lubricant, a dispersant and an anti-rust agent, and a part of the surface is oxidized or sulfureted” (which reads upon “being coated”, as recited in the instant claim; paragraph [0078]).  Watanabe teaches that “the same organic component as the organic component which is adhered to the surface of the metal particles S may be adhered on the surface of the metal particles L” (paragraph [0076]).  Watanabe teaches that “when the carboxylic acid is localized (adhered) to at least a part of the surface of the metal particles S (namely, at least a part of the surface of the metal particles S being covered with) in the composition for metal bonding according to the present embodiment, it is possible to make the organic component and the metal particles S affinity enough to prevent the metal particles S from coagulation (enhancing dispersibility)” (paragraph [0043]).  Watanabe teaches that “as the carboxylic acid, a compound having at least one carboxyl group can be broadly used, and example include formic acid, oxalic acid, acetic acid, hexane acid, acrylic acid, octylic acid, oleic acid and the like” (which reads upon “oxalic acid”, as recited in the instant claim; paragraph [0044]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper particles of Kawasaki to include a coating of a carboxylic acid, such as oxalic acid, as taught by Watanabe to enhance dispersibility.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434. The examiner can normally be reached M-Th 10-7 and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733